Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 333-178126) on Form S-3 of FieldPoint Petroleum Corporation and subsidiariesof our report dated March 20, 2013, relating to our audits of the consolidated financial statements, which appear in this Annual Report on Form 10-K of FieldPoint Petroleum Corporatoin and subsidiaries for the years ended December 31, 2012 and 2011. /s/ Hein & Associates LLP Dallas, Texas March 20, 2013
